





THE DYNCORP MANAGEMENT LLC
CLASS B INTERESTS PLAN
AWARD AGREEMENT
This Award Agreement (this "Agreement") is made and entered into as of December
17, 2013 (the "Grant Date"), by and between Dyncorp Management LLC, a Delaware
limited liability company (the "Company") and Steven F. Gaffney (the
"Participant").
W I T N E S S E T H:
WHEREAS, the Company has adopted the Dyncorp Management LLC Class B Interests
Plan (the "Plan"), which Plan is incorporated herein by reference and made a
part of this Agreement. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan; and
WHEREAS, the Administrator has determined that it would be in the best interests
of Defco and its members to grant the Participant the Class B-1 Interests
provided for herein pursuant to the Plan and the terms set forth herein, solely
as an incentive and in consideration of future services to be rendered by the
Participant to Defco or its Subsidiaries.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
1.     Definitions.
"Cause" shall have the same meaning as in an employment agreement (or other
arrangement, including, but not limited to, any severance arrangement) between
the Participant and Defco or its Subsidiaries, provided, that if no such
employment agreement (or other arrangement, including, but not limited to, any
severance arrangement) exists or "Cause" is not defined therein, "Cause" means,
with respect to a Participant, as determined by the Board in its reasonable
judgment: (a) the Participant's continued failure to substantially perform, or
continued negligence in the performance of, the Participant's duties; (b) the
Participant's repeated acts of insubordination, or failure to execute Defco or
Subsidiary plans and/or strategies; (c) the Participant's willful contravention
of specific lawful directions from the Board or the employee to whom the
Participant reports; (d) the Participant's acts of dishonesty resulting or
intending to result in personal gain or enrichment at the expense of Defco or a
Subsidiary; (e) the Participant's commission of, conviction of, plea of guilty
or nolo contendere to, or indictment for, a felony, or other material criminal
act; (f) the Participant's violation of his or her employment agreement (or
other arrangement) with Defco or any Subsidiary thereof, if any, or violation of
any policy of Defco or any Subsidiary including, but not limited to, Defco's or
a Subsidiary's employment manuals, rules and regulations after one (1) written
notice from Defco or a Subsidiary regarding such violation; or (g) the
Participant engaging in any act that is intended, or may reasonably be expected,
to harm the reputation, business, prospects or operations of Defco or a
Subsidiary, its respective officers, directors, stockholders, Affiliates or
employees.





--------------------------------------------------------------------------------



"Good Reason" shall have the same meaning as in an employment agreement (or
other arrangement) between the Participant and Defco or its Subsidiaries,
provided, that if no such employment agreement (or other arrangement) exists or
"Good Reason" or similar term is not defined therein, "Good Reason" means,
without the Participant's consent (i) a reduction in Participant's then current
base salary or bonus at target, (ii) the Company's failure to make payments to
the Participant when due pursuant to the terms of this Agreement, (iii) a
substantial diminution of Participant's duties or responsibilities with Defco;
provided that neither the merger, sale or acquisition of business units,
subsidiaries or assets, nor any similar corporate transaction, shall, by itself,
constitute a diminution of duties or responsibilities for purposes hereof or
(iv), following a Change in Control, the failure of Defco (or any surviving
entity in connection with a Change in Control or any Affiliate) to provide the
Participant a long term incentive benefit with an aggregate value substantially
not less favorable to the long term incentive benefit (including the long term
cash incentive and Class B-1 Interest) granted to the Participant by Defco or
its Affiliates. Each of the foregoing events will cease to constitute Good
Reason unless Participant gives Defco notice of Participant's intention to
resign his position with Defco or its Subsidiaries within sixty (60) days after
Participant's knowledge of the occurrence of such event, and Defco and its
Subsidiaries shall have thirty (30) days from its receipt of such notice to cure
any condition that constitutes Good Reason.
"Transaction Documents" shall mean this Agreement and the Instrument of
Accession to the LLC Agreement.
2.Grant. Upon the terms and subject to the conditions set forth in this
Agreement, on the Grant Date, the Company hereby grants to the Participant 2590
Class B-1 Interests.
3.Relationship to the Plan. The Award is granted pursuant to the Plan and is in
all respects subject to the terms, conditions and definitions of the Plan. The
Participant hereby accepts this Award subject to all the terms and provisions of
the Plan and this Agreement. The Participant further agrees that all decisions
under and interpretations of the Plan by the Administrator shall be final,
binding and conclusive upon the Participant and his or her beneficiaries. If
there is any inconsistency between the terms of this Agreement and the terms of
the Plan or the LLC Agreement, the Plan's or the LLC Agreement's terms shall
completely supersede and replace the conflicting terms of this Agreement. If
there is any inconsistency between the terms of the Plan and the terms of the
LLC Agreement, the LLC Agreement's terms shall control.
4.Transfers of Class B-1 Interests by the Participant. The Award may not be
Transferred by the Participant except in accordance with the Plan or the LLC
Agreement.
5.Vesting. The Class B-1 Interests shall vest with respect to forty percent
(40%) of the Class B-1 Interests on the Grant Date, an additional twenty percent
(20%) on July 15,2014 and with respect to the remaining Class B-1 Interests on
July 15, 2015 (each such date, a "Vesting Date"), subject to the Participant's
continued employment with Defco or its Subsidiaries on each Vesting Date.







--------------------------------------------------------------------------------





5.1    Change of Control. Notwithstanding the foregoing, upon a Change of
Control, all Class B-1 Interests, to the extent not previously forfeited or
terminated, shall immediately vest.
6.Termination of Employment. All unvested Class B-1 Interests will be forfeited
upon the termination of a Participant's employment with Defco or its
Subsidiaries for any reason, provided however, that if the Participant's
employment with Defco or its Subsidiaries is terminated (x) by Defco or its
Subsidiaries without Cause or (y) by the Participant for Good Reason, the Class
B-1 Interests that would have vested on the next Vesting Date shall vest upon
such termination of employment, and provided further that if the Participant's
employment with Defco or its Subsidiaries is terminated by Defco or its
Subsidiaries without Cause, or by the Participant for Good Reason, within
forty-five (45) days prior to a Change in Control, all unvested Class B-1
Interests shall vest upon such Change in Control. All vested Class B-1 Interests
will be subject to repurchase in accordance with Section 7 of this Agreement.
Notwithstanding the foregoing, all vested and unvested Class B-1 Interests will
be forfeited upon the termination of a Participant's employment by Defco or its
Subsidiaries for Cause.
7.     Purchase Rights and Obligations.
(a)     Unless otherwise provided for herein, at any time within 180 days
following a Participant's termination of employment or services with Defco and
its Subsidiaries, the Company shall have the right, but not the obligation, to
purchase from the Participant and to cause the Participant to sell, all, but not
less than all, of the vested portion of the Class B-1 Interests (taking into
account any accelerated vesting under Sections 5 or 6) for an amount equal to
the Fair Market Value on the date of the Participant's termination of employment
(the "Purchase Price").
(b)     If the Company does not exercise its right to repurchase pursuant to
Section 7(a), the Company shall, prior to the expiration of the 180 day period
following Participant's termination of employment, provide written notice to the
Investors that it will not exercise its right to repurchase and the Investors
shall have the right, but not the obligation, for a period of 30 calendar days
after the expiration of such 180-day period, to send notice of Investor(s),
intention to repurchase the Class B-1 Interests upon the terms and conditions
set forth in this Section 7.
(c)     The repurchase notice sent by the Company or an Investor shall disclose
the Fair Market Value of the Class B-1 Interests and a description of the
methodology used to determine the Fair Market Value. The Company or the
Investors and the Participant shall consummate such purchase on a date to be
jointly determined by the Company or the Investors and the Participant (not
later than 30 calendar days after the delivery of the purchase notice) by
delivery by the Participant of certificates, if any, representing the Class B-1
Interests to be repurchased together with the contemporaneous delivery by the
Company or the Investor(s) of the Purchase Price therefor by wire transfer.
(d)     If Participant disagrees with the Administrator's determination of the
Fair Market Value of the Class B-1 Interests the Administrator shall appoint a
nationally recognized investment bank to make the final determination of such
Fair Market







--------------------------------------------------------------------------------



Value. Notwithstanding the foregoing, in the event the investment bank's Fair
Market Value determination is found to be within ten percent (10%) of the
Administrator's initial determination of Fair Market Value, the Participant
shall pay the full cost of such investment bank's Fair Market Value
determination.
8.     Section 83(b) Election.
(a) Within 30 days following the Grant Date, the Participant shall file a
protective election with the Internal Revenue Service ("IRS") pursuant to
Section 83(b) of the Code (the "Section 83(b) Election"). The Participant shall
provide the Company with a copy of such Section 83(b) Election within 10 days
following the filing of any such Section 83(b) Election.
9.     Representations and Warranties of the Participant. The Participant hereby
represents and warrants to the Company as follows:
(a)     The Participant's execution, delivery and performance of the Transaction
Documents do not and will not (i) result in a violation of any applicable law,
statute, rule or regulation or order, injunction, judgment or decree of any
court or other governmental or regulatory authority to which the Participant is
bound or subject, (ii) conflict with, or result in a breach of the terms,
conditions or provisions of, constitute (or, with due notice or lapse of time or
both, would constitute) a default under, or give rise to any right of
termination" acceleration or cancellation under, any agreement, contract,
license, arrangement, understanding, evidence of indebtedness, note, lease or
other instrument to which the Participant or any of his properties or assets are
bound, or (iii) require any authorization, consent, approval, exemption or other
action by or notice to any third party. The Transaction Documents have been duly
executed and delivered by the Participant and upon due execution and delivery by
the Company will constitute the legal, valid and binding obligations of the
Participant enforceable against the Participant in accordance with their terms,
except as the enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors' rights in general or by
general principles of equity.
(b)     The Participant understands that the Class B-1 Interests being purchased
are characterized as "restricted securities" under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, are being offered and sold without registration
under the Securities Act of 1933, as amended (the "Securities Act") in a private
placement that is exempt from the registration provisions of the Securities Act
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act only in limited
circumstances. The Participant understands that it must bear the economic risk
of the acquisition of the Class B-1 Interests made in connection herewith for an
indefinite period of time because, among other reasons, the Class B-1 Interests
have not been registered under the Securities Act or under the securities laws
of any state and, therefore, cannot be resold, assigned or otherwise disposed of
unless they are subsequently registered under the Securities Act and under the
applicable securities laws of certain states or an exemption from such
registration is available.



--------------------------------------------------------------------------------



(c)     The Participant understands that the Class B-1 Interests being granted
are subject to the LLC Agreement, the Plan and this Agreement.
(d)     The Participant is an "accredited investor" within the meaning of Rule
501(a) of Regulation D promulgated under the Securities Act or, to the extent
the Participant is not an "accredited investor," another exemption from
registration under the Securities Act applies to the Participant's purchase of
Class B-1 Interests hereunder.


10.Representation and Warranty of the Company. The Company hereby represents and
warrants to the Participant that the Company is a limited liability company,
duly formed and in good standing under the laws of the State of Delaware. The
Company has all requisite limited liability company power and authority to
execute, deliver and carry out the transactions contemplated by the Transaction
Documents, and to issue and deliver the Class B-1 Interests. This Agreement has
been duly executed and delivered by the Company and upon due execution and
delivery by the Participant will constitute the legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
its terms, except as the enforcement may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors' rights in general or
by general principles of equity.
11.Conditions. The obligations of the Participant and the Company pursuant to
this Agreement shall be subject to satisfaction of the following conditions on
the Grant Date:


(a)     The Participant and the Company shall have duly executed and delivered
the Instrument of Accession to the LLC Agreement substantially in the form
attached hereto as Exhibit A.
(b)     The representations and warranties of each of the parties under this
Agreement shall be true, complete and correct at and as of the Grant Date.
(c)     No governmental body or any other person shall have issued an order,
injunction, judgment, decree, ruling or assessment which shall then be in effect
restraining or prohibiting the completion of the transactions contemplated under
any of the Transaction Documents, nor shall any such order, injunction,
judgment, decree, ruling or assessment be pending or, to the Company's or the
Participant's knowledge, threatened.


12.     Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
General Counsel of Defco or its Subsidiaries at its principal corporate offices.
Any notice required to be given or delivered to Participant shall be in writing
and addressed to Participant at the address listed in the Company's or its
Subsidiaries' personnel files or to such other address as such party may
designate in writing from time to time to the Company. All notices shall be
deemed to have been given or delivered upon: personal delivery; three (3) days
after deposit in the United States mail by certified or registered mail (return
receipt requested); one (1) business day after deposit with any return receipt
express courier (prepaid); or one (1) business day after transmission by
facsimile.





--------------------------------------------------------------------------------



13. General.
(a)     Amendments and Waivers. Subject to Sections 9 and 17 of the Plan, the
provisions of this Agreement may not be amended, modified, supplemented or
terminated, and waivers or consents to departures from the provisions hereof may
not be given, without the written consent of each of the parties hereto.
(b)     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, successors and
permitted assigns. The Participant may not assign any of its rights or
obligations under this Agreement without the prior written consent of the
Company. The Company may assign its rights, together with its obligations, to
another entity which will succeed to all or substantially all of the assets and
business of the Company.
(c)     Counterparts. This Agreement may be executed in two or more
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but all of which counterparts, taken together, shall constitute
one and the same instrument.
(d)     Descriptive Headings, Etc. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein. Unless the context of this Agreement
otherwise requires: (i) words of any gender shall be deemed to include each
other gender; (ii) words using the singular or plural number shall also include
the plural or singular number, respectively; (iii) the words "hereof," "herein"
and "hereunder" and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and paragraph references are to the Sections and
paragraphs of this Agreement unless otherwise specified; (iv) the word
"including" and words of similar import when used in this Agreement shall mean
"including, without limitation," unless otherwise specified; (v) "or" is not
exclusive; and (vi) provisions apply to successive events and transactions.
(e)     Severability. In the event that anyone or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.
(f)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of laws principles thereof.
(g)     Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR





--------------------------------------------------------------------------------



ARISING OUT OF THIS AGREEMENT OR THE VALIDITY, INTERPRETATION OR ENFORCEMENT
HEREOF. THE PARTIES HERETO AGREE THAT THIS SECTION IS A SPECIFIC AND MATERIAL
ASPECT OF THIS AGREEMENT AND WOULD NOT ENTER INTO THIS AGREEMENT IF THIS SECTION
WERE NOT PART OF THIS AGREEMENT.
(h)     Entire Agreement. This Agreement, the Plan (the terms of which are
hereby incorporated by reference) and the Instrument of Accession are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, representations, warranties, covenants or undertakings
relating to such subject matter, other than those set forth or referred to
herein. This Agreement supersedes all prior agreements and understandings
between the parties hereto with respect to such subject matter.
(i)     No Employment or Service Contract. Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue such Participant's
relationship with Defco or its Subsidiaries, nor shall it give any Participant
the right to be retained in the employ of Defco of its Subsidiaries or interfere
with or otherwise restrict in any way the rights of Defco or its Subsidiaries,
which rights are hereby expressly reserved, to terminate any Participant's
employment at any time for any reason.
(j)     Further Assurances. Each party hereto shall do and perform or cause to
be done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
(k)     Construction. The Company and the Participant acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel and that
this Agreement shall be construed as if jointly drafted by the Company and the
Participant.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
DYNCORP MANAGEMENT LLC
 
 
 
 
 
By:
/s/ W. Brett Ingersoll
 
 
Name:
W. Brett Ingersoll
 
 
Title:
 
 
 
 
 
 
PARTICIPANT:
/s/ Steve Gaffney
 
 
 
 
Name:
Steven F. Gaffney
 
Address:
1503 Wills Court, Westlake, TX 76262
 
 
 






--------------------------------------------------------------------------------



EXHIBIT A
INSTRUMENT OF ACCESSION
The undersigned, Steven F. Gaffney, as a condition precedent to becoming the
owner or holder of record of 2,590 Class B-1 Interests of Dyncorp Management
LLC, a Delaware limited liability company (the "Company"), hereby agrees to
become a Member under, party to and bound by that certain Limited Liability
Company Agreement of the Company, as of December 17, 2013 (as may be amended,
the "LLC Agreement"), by and among the Members of the Company. This Instrument
of Accession shall take effect and shall become an integral part of such LLC
Agreement immediately upon execution and delivery to the Company of this
Instrument of Accession.
IN WITNESS WHEREOF, the undersigned has caused this Instrument of Accession to
be signed as of the date below written.
 
 
 
 
By:
/s/ Steven F. Gaffney
 
Name:
Steven F. Gaffney
 
Title:
Chairman & CEO
 
Date:
 
1/7/2014
 
 
 
 
 
Address for Notices:
 
 
 
 
 
 
 
 
 
Facsimile:
 
 
Attention:
 
 
 
 
with a copy to:
 
 
 
 
 
 
 
 
 
Facsimile:
 
 
Attention:
 
 




--------------------------------------------------------------------------------



Accepted as of the date written below:
DYNCORP MANAGMENT LLC
By:
/s/ W. Brett Ingersoll
Name:
Brett Ingersoll
 
Title:
Chair, Compensation Committee
Date:
January 14, 2014
 
 
 
 
 






--------------------------------------------------------------------------------



LONG TERM CASH INCENTIVE BONUS AGREEMENT
This Long Tenn Cash Incentive Bonus Agreement (this "Agreement"), dated as of
December 17,2013, is by and between Steven F. Gaffney (the "Executive") and
DynCorp International LLC, a Delaware limited liability company (the "Company")
(each a "Party," and collectively, the "Parties").
WHEREAS, the Executive is currently employed by the Company;
WHEREAS, the continuing efforts of the Executive are necessary to the successful
performance of the ongoing operations of the Company and its subsidiaries and
the Company desires to retain the services of the Executive in the event of a
Change in Control (as defined below) of the Company;
WHEREAS, the Executive and the Company have entered into an Employment Agreement
effective December 22, 2010, defining terms of employment and restrictions and
obligations of the executive (the "Employment Agreement"); and
WHEREAS, as an inducement to the Executive to remain employed by the Company
through a Change in Control, the Company has determined that the Executive shall
be entitled to receive a long term cash incentive bonus on the terms and
conditions described herein.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
1.     Long Term Cash Incentive Bonus.
(a)     In the event of a Change in Control, subject to the Executive's
continued employment with the Company through such Change in Control, the
Executive shall be eligible to receive a long term cash incentive bonus equal to
Five million five hundred and twenty thousand dollars ($5,520,000) (the "Cash
Incentive Bonus"). The Cash Incentive Bonus shall be paid to the Executive
within the sixty (60) day period following such Change in Control (the "Payment
Date").
(b)     If the Executive's employment terminates for any reason prior to a
Change in Control, this Agreement shall be null and void and have no further
force and effect (and the Executive shall have no rights hereunder).


(c)     Notwithstanding the foregoing, in the event that Executive's employment
is terminated (x) by the Company without Cause or (y) by the Executive for Good
Reason, in each case, within forty-five (45) days prior to the date the Company
enters into a definitive agreement that if consummated would result in a Change
in Control and such Change in Control is consummated, Executive shall continue
to be eligible to receive the Cash Incentive Bonus on the Payment Date.



--------------------------------------------------------------------------------



2.     Definitions.


(a)     "Affiliate" means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.


(b)     "Cause" shall have the same meaning as in the Employment


(c)     "Change in Control" means the first to occur of any of the following
events (i) one Person who is not an Investor or an Affiliate of an Investor
becomes the beneficial owner, directly or indirectly, of more than fifty percent
(50%) of the combined voting power of the then issued and outstanding securities
of the Company, (ii) a reduction in Investor's beneficial ownership, directly or
indirectly, to less than thirty percent (30%) of the combined voting power of
the then issued and outstanding securities of the Company or (iii) the sale,
transfer or other disposition of all or substantially all of the business and
assets of the Company, whether by sale of assets, merger or otherwise
(determined on a consolidated basis), to one Person other than an Investor or an
Affiliate of an Investor.


(d)     "Good Reason" means, without the Executive's consent (i) a reduction in
Executive's then current base salary or bonus at target, (ii) the Company's
failure to make payments to the Executive when due pursuant to the terms of this
Agreement, (iii) a substantial diminution of Executive's duties or
responsibilities with Defco Holdings, Inc. ("Defco"); provided that neither the
merger, sale or acquisition of business units, subsidiaries or assets, nor any
similar corporate transaction, shall, by itself, constitute a diminution of
duties or responsibilities for purposes hereof or (iv), following a Change in
Control, the failure of Defco (or any surviving entity in connection with a
Change in Control or any Affiliate) to provide the Executive a long term
incentive benefit with an aggregate value substantially not less favorable to
the long term incentive benefit (including this Agreement and Class 8-1
Interest) granted to the Executive by Defco or its Affiliates. Each of the
foregoing events will cease to constitute Good Reason unless Executive gives
Defco notice of Executive's intention to resign his position with Defco or its
Subsidiaries within sixty (60) days after Executive's knowledge of the
occurrence of such event, and Defco and its Subsidiaries shall have thirty (30)
days from its receipt of such notice to cure any condition that constitutes Good
Reason.
(e)     "Investor" means Cerberus Series Four Holdings LLC, Cerberus Partners II
L.P. and their Affiliates
(f)     "Person" means a person, as such term is used for purposes of Section
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (or any
successor thereto).


3.     Confidentiality. The Executive agrees not to divulge the terms or
existence of this Agreement to any third party at any time, other than to the
Executive's spouse, tax preparer, or attorney (and the Executive will instruct
each of the foregoing not to disclose the same), or except as required by law or
as may be necessary to enforce this Agreement or comply with its terms.



--------------------------------------------------------------------------------





4.Employment Relationship. Nothing in this Agreement is intended to modify the
at-will employment relationship between the Company and the Executive. Either
the Company or the Executive may terminate the employment relationship at any
time, with or without notice, for any reason or no reason.
5.Entire Agreement. This Agreement contains the entire agreement between the
Executive and the Company with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.
6.Waiver and Amendments. This Agreement may be amended, modified, superseded, or
canceled, and the terms and conditions hereof may be waived, only by a written
instrument signed by the Parties or, in the case of a waiver, by the Party
waiving compliance. No delay on the part of any Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any Party of any right, power or privilege hereunder, nor
any single or partial exercise of any right, power or privilege hereunder,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.
7.Governing Law; Venue. This Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to
conflicts of laws principles thereof. All disputes arising out of or related to
this Agreement shall be submitted to the state and federal courts of Virginia,
and the Parties irrevocably consent to such personal jurisdiction and waive all
objections thereto, but do so only for the purposes of this Agreement.
8.Assignability. Executive acknowledges and agrees that the services rendered by
Executive to the Company are unique and personal. Accordingly, Executive may not
assign any of Executive's rights or obligations, or delegate any of Executive's
obligations, under this Agreement without the express written consent of the
Company. The Company may, upon written notice to Executive, assign this
Agreement to a successor entity.
9.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.
10.Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.
11.     Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Party or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to CatTY out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Parties or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.



--------------------------------------------------------------------------------





12.Compliance with Law. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.
To the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A, the provision shall be read in such a manner so
that all payments hereunder shall comply with Section 409A.
13.Withholding. The Company shall have the right to deduct from any payment due
under this Agreement, any applicable withholding taxes or other deductions
required by law to be withheld with respect to such payment and to take such
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.
14.Termination of Agreement. Subject to Section I(c) of this Agreement, if the
Executive's employment terminates for any reason prior to a Change in Control,
then this Agreement shall automatically terminate without any further action by
the Parties hereto and this Agreement shall be null and void and have no further
force and effect.


[Signature page follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.
DYNCORP INTERNATIONAL LLC
 
EXECUTIVE
 
 
 
By: /s/ W. Brett Ingersoll
 
/s/ Steven F. Gaffney
Name: Brett Ingersoll
 
Chairman & Chief Executive Officer
Title: Chair, Compensation Committee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




